Citation Nr: 0007903	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-15 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for fungus of the feet.

4.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

5.  Entitlement to an increased evaluation for the residuals 
of a shrapnel fragment wound to the left lower extremity, 
involving Muscle Group XI, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This appeal arose from a May 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO).  The denials of evaluations in excess 
of those assigned by the May 1998 decision was confirmed by a 
rating action issued in June 1998.  The veteran and his 
representative were informed through an April 1999 
supplemental statement of the case of the continued denial of 
the benefits sought.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issue of entitlement to an increased evaluation for the 
service-connected PTSD will be subject to the attached 
remand.


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from a bilateral hearing loss, tinnitus or 
fungus of the feet which can be related to his period of 
service.

2.  The veteran's shrapnel fragment wound residuals to the 
left lower extremity are manifested by complaints of 
intermittent neuralgia and numbness around the scar, with 
objective evidence showing no functional loss due to pain; no 
atrophy, muscle herniation, adhesions or tendon damage; 
normal muscle strength; and no indication of pain, 
fatigability or weakness.


CONCLUSIONS OF LAW

1.  The veteran has not presented evidence of well grounded 
claims for service connection for a bilateral hearing loss, 
tinnitus and fungus of the feet.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a shrapnel fragment wound to the left 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.10, 4.40, 4.56, Code 5311 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a bilateral hearing loss, tinnitus and 
fungus of the feet

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 1,000, 2,000, 3,000 or 4,000 hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 1,000, 2,000, 3,000 or 4,000 hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).



FACTS

Bilateral hearing loss

The veteran's service medical records included a separation 
examination performed in April 1968, during which he 
complained of a bilateral hearing loss.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10

10
LEFT
5
10
15

15

The veteran was examined by VA in September 1968.  He again 
reported a hearing loss and the clinical examination noted a 
slight hearing loss on the right.  However, no audiological 
evaluation was conducted.

A private examination dated October 2, 1998 noted a mild 
hearing loss, which was noted to be worse on the left.  


Tinnitus

The veteran's service medical records do not contain any 
reference to complaints of or treatment for tinnitus.  No 
mention was made of tinnitus during the April 1968 separation 
examination.  

Numerous post-service treatment records were submitted by the 
veteran.  None of these show treatment for tinnitus.



Fungus of the feet

The veteran's service medical records do not contain any 
reference to complaints of or treatment for fungus of the 
feet.  No mention was made of foot fungus during the April 
1968 separation examination.  

Various post-service treatment records were submitted by the 
veteran.  None of these show treatment for fungus of the 
feet.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In regard to the claim for service connection for a hearing 
loss disability, it is noted that the veteran complained of a 
hearing loss at the time of his discharge from service.  
However, a review of the audiological evaluation conducted 
during the separation examination indicated that it did not 
show a hearing loss disability for VA purposes.  Nor does the 
evidence submitted since his release from service establish 
the existence of such a disability.  Therefore, it cannot be 
found that his claim is well grounded.

The veteran has also claimed service connection for tinnitus 
and fungus of the feet.  However, the evidence of record does 
not show that he currently suffers from either condition; 
thus, the existence of a current disability has not been 
demonstrated.  Moreover, there is no indication that either 
condition was present in service.  Given these facts, it 
cannot be argued that the claims are well grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


II.  An increased evaluation for the 
residuals of a shrapnel fragment wound to 
the left lower extremity

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1999).

38 C.F.R. Part 4, Diagnostic Code 5311 (Muscle Group XI) 
states that a 10 percent disability is warranted when there 
is a moderate injury.  A 20 percent evaluation requires 
moderately severe injury residuals.  This muscle affects 
propulsion and plantar flexion of the foot; stabilization of 
the arch; flexion of the toes; and flexion of the knee.

A moderate disability of the muscles requires a through and 
through or deep penetrating wounds of relatively short track 
by a single bullet or small shell or shrapnel fragments.  The 
objective findings include entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  A moderately 
severe muscle injury is the result of a through and through 
or deep penetrating wound by high velocity missile of small 
size or large missile of low velocity, with debridement or 
with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  There are indications on deep palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance of muscle groups involved (compared with the sound 
side) give positive evidence of marked or moderately severe 
loss.  38 C.F.R. § 4.56(b) & (c) (1999).

The veteran's service medical records indicated that he had 
suffered a shrapnel fragment wound to the left lower 
extremity in May 1967.  He developed an infection, which 
healed by September 1967.  He was awarded service connection 
for the residuals of this injury by a rating action issued in 
December 1968.

VA examined the veteran in April 1998.  He stated that his 
leg hurt every day and that he had 10 percent additional 
functional impairment during flare-ups.  He indicated that he 
worked as a postal clerk and had to take a lot of breaks due 
to his leg pain.  The objective examination found a 7 by 2.5 
cm scar which was depressed 1 cm.  There were no adhesions, 
nor was there any tendon, bone, joint or nerve damage.  His 
muscle strength was good and there was no evidence of 
herniation.  His muscle could move the affected joint through 
normal range of motion with sufficient comfort, endurance and 
strength to accomplish activities of daily living.  There was 
no limitation by pain, easy fatigability or weakness.  The 
diagnosis was shrapnel fragment wound left gastrocnemius with 
minimal functional loss and no loss of function due to pain.

On June 26, 1998 a private physician examined the veteran and 
noted his complaints that, ever since the wound, he had had 
persistent pain around the wound site which seemed to be 
aggravated by prolonged walking or standing.  He also 
complained of a numb spot over the lateral heel and of an 
electrical shooting sensation from the wound to the ankle 
upon light touching of the scar.  The neurological evaluation 
noted the large defect of the left calf, with an old, well-
healed scar.  There was some dysthesia to light touch at the 
scar with decreased pinprick on the lateral aspect of the 
heel.  The physician felt that he had post traumatic 
neuropathy with involvement of the tibial nerve and/or its 
sensory branches plus/minus a scar neuroma.

The veteran was afforded another VA examination in February 
1999.  There was a 5 by 2 cm scar over the left gastrocnemius 
with 1 cm depression.  There were no adhesions or tendon 
damage.  There was very little tissue loss.  Bone, joint or 
nerve damage was not detected.  He displayed good muscle 
strength with no evidence of muscle herniation or loss of 
muscle function.  There was no indication of pain, 
fatigability, or weakness.  Range of motion of the left knee 
was from 0 to 128 degrees.  An x-ray failed to show any 
retained metallic foreign bodies.  The diagnosis was shrapnel 
fragment wound left gastrocnemius with no loss of function 
due to pain.

VA also conducted a neurological evaluation in February 1999.  
He reported that he had chronic sensory loss in the left 
lower extremity with intermittent pain.  The examination of 
the leg did not show any weakness at the foot or ankle, 
although he claimed that his left knee would give out on 
occasion.  The affected area was inferior to the wound; the 
examiner noted that there were no major nerves in this 
distribution, only primarily cutaneous sensory nerves.  There 
was no indication of muscle wasting or atrophy except in the 
direct area of the wound.  He did appear to have numbness as 
well as intermittent neuralgia.  The diagnosis was injury to 
the nerve, superficial containing of sensory branches of the 
left lower extremity.

After a careful review of the evidence of record, it is found 
that entitlement to an evaluation in excess of 10 percent for 
the shrapnel fragment wound of the left lower extremity is 
not warranted.  The objective evidence of record showed no 
indication on palpation of loss of deep fascia, muscle 
substance or normal firm resistance when compared to the 
sound side.  On the contrary, the February 1999 VA 
examination specifically stated that there was very little 
tissue loss.  There was also no indication of muscle wasting 
or atrophy, except in the direct area of the wound.  The 
April 1998 VA examination had specifically noted that the 
involved muscle could move the joint through normal range of 
motion with sufficient endurance and strength to engage in 
activities of daily living.  Both VA examinations noted that 
his muscle strength was good and that there was no evidence 
of fatigability, lack of endurance or weakness.  Therefore, 
there is no positive evidence of functional impairment.  
While the evidence indicates that he does have some 
intermittent neuralgia and numbness over the lateral aspect 
of the heel, it is found that this disability, when coupled 
with the normal functioning of the left lower extremity, is 
not sufficient to find that his shrapnel fragment wound has 
resulted in moderately severe injury residuals.  Therefore, 
it is found that entitlement to a 20 percent disability 
evaluation is not justified at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected shrapnel fragment wound 
of the left lower extremity.


ORDER

Service connection for a bilateral hearing loss, tinnitus and 
fungus of the feet is denied.

An increased evaluation for the service-connected shrapnel 
fragment wound of the left lower extremity is denied.



REMAND

The veteran has contended that his service-connected PSTD is 
more disabling than the current disability evaluation would 
suggest.  He indicated that he is suffering from increased 
irritability and impulsivity, such that he fears that he will 
lose control.  Therefore, he believes that an increased 
evaluation is warranted.

VA last examined the veteran's PTSD in April 1998.  Since 
that time, he has sought private treatment for his 
complaints.  He has also alleged that his condition has 
gotten worse.  However, the RO has made no attempt to conduct 
a further examination of his PTSD.  Such an examination would 
be helpful in ascertaining the current degree of severity of 
his PTSD.

Moreover, the veteran has indicated that he is receiving 
continuing treatment from his private physician.  However, 
the record contains only records from July and August 1998.  
Before proceeding, the RO should determine whether any 
additional records are available for review.  

Finally, it is noted that the RO denied entitlement to 
service connection for arthritis in June 1999.  In July 1999, 
the veteran submitted a notice of disagreement with this 
denial.  He was not provided an appropriate statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (which 
stated that when an issue has been denied by the RO and the 
appellant has submitted a notice of disagreement, the Board 
cannot state that the issue is not in appellate status, but 
must remand the issue to the RO for the issuance of a 
statement of the case).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
request that he sign and return a consent 
form authorizing the release to VA of Dr. 
Cezayirli's treatment records.  Once this 
consent form is returned, the RO should 
contact Cemil Cezayirli, M.D., Frank Ray 
Psychiatric Clinic, 860 Montclair Road, 
Suite 160, Birmingham, Alabama 35213 and 
request that he provide copies of the 
veteran's treatment records developed 
between September 1998 and the present.

2.  Once the above-requested development 
has been completed and the records have 
been associated with the claims folder, 
the RO should afford the veteran a 
complete VA psychiatric examination by a 
qualified physician in order to fully 
evaluate the current nature and degree of 
severity of the service-connected PTSD.  
All indicated special studies deemed 
necessary should be accomplished.  The 
examiner should comment upon which 
criteria best reflects the veteran's 
symptoms:

100 percent:  total 
occupational and social 
impairment, due to such 
symptoms as: gross impairment 
in thought processes or 
communication; persistent 
delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting 
self or others; intermittent 
inability to perform activities 
of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to 
time and place; memory loss for 
names of close relatives, own 
occupation, or own name;

70 percent:  Occupational and 
social impairment, with 
deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, 
or mood, due to such symptoms 
as: suicidal ideation; 
obsessional rituals which 
interfere with routine 
activities; speech 
intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to 
function independently, 
appropriately and effectively; 
impaired impulse control (such 
as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of 
personal appearance and 
hygiene; difficulty in adapting 
to stressful circumstances 
(including work or a worklike 
setting); inability to 
establish and maintain 
effective relationships;

50 percent:  occupational and 
social impairment with reduced 
reliability and productivity 
due to such symptoms as: 
flattened affect; 
circumstantial, circumlocutory, 
or stereotyped speech; panic 
attacks more than once a week; 
difficulty in understanding 
complex commands; impairment of 
short-and long-term memory 
(e.g., retention of only highly 
learned material, forgetting to 
complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of 
motivation and mood; difficulty 
in establishing and maintaining 
effective work and social 
relationships;

30 percent:  occupational and 
social impairment with 
occasional decrease in work 
efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to 
such symptoms as: depressed 
mood, anxiety, suspiciousness, 
panic attacks (weekly or less 
often), chronic sleep 
impairment, mild memory loss 
(such as forgetting names, 
directions, recent events)

The examiner should also provide a Global 
Assessment of Functioning (GAF) Score.  
The claims folder must be made available 
to the examiner so that it may be 
reviewed in conjunction with the 
examination, and the examiner is asked to 
indicate in the examination report that 
the claims file has been reviewed. 

3.  The RO should then readjudicate the 
veteran's claim for an increased 
evaluation for the service-connected 
PTSD.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and an 
opportunity to respond.

4.  The RO should also provide the 
veteran and his representative with a 
statement of the case concerning the 
issue of entitlement to service 
connection for arthritis.  See Manlincon, 
supra.  He should also be provided 
information concerning his appellate 
rights in relation to this claim.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



